273 F.2d 30
Henry LONG, Appellant,v.UNITED STATES of America, Appellee.
No. 13907.
United States Court of Appeals Sixth Circuit.
December 28, 1959.

No appearance for appellant.
Russell E. Ake, U. S. Atty., Cleveland, Ohio, for appellee.
Before McALLISTER, Chief Judge, SIMONS, Circuit Judge, and BROOKS, District Judge.
PER CURIAM.


1
The above cause coming on to be heard on an appeal from the order of the District Court denying petitioner's motion for re-argument to vacate sentence pursuant to Title 28 U.S.C.A. § 2255, and it appearing that the case has been determined in previous hearings and upon review of this court, the last occasion being June 4, 1957 in Long v. United States, 6 Cir., 245 F.2d 871, on the ground that by the express provisions of Section 2255, the sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner, and the Court being duly advised:


2
Now therefore, it is ordered, adjudged and decreed that the order of the District Court overruling appellant's motion be, and is hereby affirmed.